UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-1091


In Re:   BENITO HERNANDEZ HERNANDEZ,

                Petitioner.




                 On Petition for Writ of Mandamus.
                        (1:10-cr-00023-MR-1)


Submitted:   May 30, 2014                   Decided:   June 11, 2014


Before WILKINSON, AGEE, and WYNN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Benito Hernandez Hernandez, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Benito       Hernandez    Hernandez     petitions      for    a   writ   of

mandamus, alleging the district court has unduly delayed acting

on his 28 U.S.C. § 2255 (2012) motion.                  He seeks an order from

this court directing the district court to act.                       Our review of

the   district      court’s     docket    reveals     that    the    district      court

ruled   on    his    § 2255     motion    on    May   23,    2014.         Accordingly,

because      the    district    court    has    recently     decided        Hernandez’s

case, we deny the mandamus petition as moot.                    We grant leave to

proceed   in       forma    pauperis.      We   dispense      with    oral      argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.

                                                                     PETITION DENIED




                                           2